UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TYSON SHEPPARD,

Plaintiff,

17-cv-1675 (NSR)

-against- ORDER OF DISMISSAL

CORRECTION OFFICER CHINNERY; and
NURSE JANE DOE,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

On March 6, 2017, Plaintiff Tyson Sheppard (‘Plaintiff’) initiated this action, pro se,
against Defendants Monique Chinnery and Nurse Jane Doe (“Defendants”). (ECF No. 2.)

On January 29, 2020, the Court issued an Order to Show Cause (“OSC”) why this action
should not be dismissed for want of prosecution. (ECF No. 32.) In the OSC, the Court delineated
Plaintiff's failure to prosecute his claims, including (1) Plaintiffs failure to take any action in this
matter since Defendant Chinnery filed her answer on October 22, 2018, and (2) Plaintiff's failure
to update his change of address and custody status. Ud.) Plaintiff was granted until February 28,
2020 to demonstrate to the Court that he had not abandoned his claims and was taking diligent
steps to prosecute them. (U/d.) Despite the passage of more than a month, Plaintiff has failed to
communicate with the Court or otherwise respond to the OSC. Accordingly, due to Plaintiff's

failure to prosecute this action, the action is dismissed pursuant to Fed R. Civ. P. 41(b).

 

 
The Clerk of Court is respectfully directed to terminate this action.

Dated: March (2020 SO ORDERED: __,
White Plains, New York a Ce

 

NEESON S. ROMAN
United States District Judge

 
